Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 16/659,219 ADJUSTABLE SUPPORT FOR A SWIMMING MACHINE filed on 10/21/2019.  Claims 1-22 are pending.  

Information Disclosure Statement
The information disclosure statement submitted on 5/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11-14, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 9979182 to Lin et al.
	With regards to Lin et al. the patent to Lin et al. discloses an adjustable support for a provided swimming machine, having a movable assembly (100) configured to be fixedly mounted to the provided swimming machine (3), a fixed assembly (521, 522) configured to be fixed to a pool wall (See Figure 1B) of a provided swimming pool and selectively coupled to the movable assembly; wherein one of the movable assembly or the fixed assembly includes a plurality of engaging portions (holes) and the other of the movable assembly or the fixed assembly includes a limiting member (526) for mating with at least one of the plurality of engaging portions; wherein the movable assembly is switchable between a locked position and an unlocked position to adjust a vertical position of the provided swimming machine; wherein the limiting member fixedly engages the at least one of the plurality of engaging portions in the locked position; and
wherein the limiting member is disengaged from the at least one of the plurality of engaging portions in the unlocked position, thereby providing for the movable assembly to move relative to the fixed assembly.
	With regards to claims 2 and 12, Lin et al. teaches wherein the fixed assembly comprises a first fixed half connected to a second fixed half to define a hollow cavity therebetween; wherein the first fixed half or the second fixed half includes the plurality of engaging portions; and wherein the movable assembly is disposed within the hollow cavity and configured to engage the at least one of the plurality of engaging portions in the locked position. (See Figure 9). 
	With regards to claims 3 and 13, Lin et al. teaches wherein the first fixed half includes a plurality of protrusions or slots (holes), and the second fixed half includes a corresponding plurality of slots or protrusions configured to be connected to the first fixed half.
	With regards to claims 4 and 14, Lin et al. teaches wherein the movable assembly includes the limiting member, and the fixed assembly includes the plurality of engaging portions; wherein the movable assembly comprises a mounting base fixedly mounted to the provided swimming machine; and wherein the limiting member includes a limiting pin to selectively engage the at least one of the plurality of engaging portions of the fixed assembly, and the limiting member is capable of moving to disengage from the at least one of the plurality of engaging portions, thereby placing the movable assembly in the unlocked position.
	With regards to claim 11, Lin et al. teaches a swimming machine, having a swimming machine body (3); and an attachment bracket (100) configured to attach the swimming machine body to a pool wall of a provided swimming pool; wherein the swimming machine includes at least one adjustable support comprising: a movable assembly fixedly mounted to the swimming machine body; and a fixed assembly attached to the attachment bracket and selectively coupled to the movable assembly;
wherein one of the movable assembly or the fixed assembly includes a plurality of engaging portions and the other of the movable assembly or the fixed assembly includes a limiting member for mating with at least one of the plurality of engaging portions; wherein the movable assembly is switchable between a locked position and an unlocked position to adjust a vertical position of the swimming machine body; wherein the limiting member fixedly engages the at least one of the plurality of engaging portions in the locked position; and wherein the limiting member is disengaged from the at least one of the plurality of engaging portions in the unlocked position, thereby providing for the movable assembly to move relative to the fixed assembly.
	With regards to claim 21, Lin et al. teaches wherein the swimming machine includes two adjustable supports arranged in mirror symmetry with one another.
	With regards to claim 22, Lin et al. teaches wherein the swimming machine includes two adjustable supports, with the limiting members of each of the two adjustable supports being movable in opposite directions with respect to each other and each configured to disengage from a corresponding one or more of the plurality of engaging portions in the unlocked position.


Allowable Subject Matter
Claims 5-10 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claims 5 and 15, the prior art does not teach wherein the movable assembly comprises a first movable half connected to a second movable half to define a hollow cavity therebetween, and the movable assembly also comprises a guiding member disposed within the hollow cavity; wherein the first movable half and the second movable half each define limiting grooves, and the guiding member defines a guiding groove, wherein the limiting member extends through the limiting grooves to selectively engage the at least one of the plurality of engaging portions of the fixed assembly; and wherein movement of the guiding member forces the limiting pin to move along the limiting grooves, thereby causing the limiting pin to disengage from the at least one of the plurality of engaging portions.
With regards to claims 8 and 18, the prior art does not teach wherein the movable assembly is configured to be manually shifted between the locked position and the unlocked position using a latch handle coupled to the limiting member.
With regards to claims 10 and 20, the prior art does not teach further comprising an elastic return member configured to cause the movable assembly to automatically return to the locked position from the unlocked position.


	


Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        3/24/21